Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, and 14, drawn to a topical composition comprising: (i)    a first extract comprising botanical actives extracted from Rubia cordifolia; and, (ii)    a second extract comprising volatile botanical actives extracted from Camellia sinensis, wherein said second extract comprises E-2-hexenal and linalool at ratio of 0.1:1 to 10:1 parts by weight.
Group II, claim(s) 9-12, and 15, drawn to use of a topical composition as claimed in claim 1 for upregulation of markers associated with differentiation of keratinocytes ( “use” claim, which cannot be classified; and is deemed non-patentable subject matter).

Group III, claim(s) 13, drawn to a method of upregulation of a marker associated with differentiation of keratinocytes, comprising a step of applying a topical cosmetic composition as claimed in claim 1.
I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Zhao (CN 102727768 A), as evidenced by Colliver et al (US 2007/0160737 A1) teach the technical feature: Zhao teaches Chinese medicinal lotion (thus a topical composition) for treating hemorrhagic senile vaginitis and the preparation method thereof (see Title); Zhao teaches the Chinese medicinal lotion is prepd. from Camellia sinensis 6 g (thus the second extract comprising volatile botanical actives extracted from Camellia sinensis) , osbeckia chinensis 15 g, Agrimonia pilosa 10 g, Radix Notoginseng (Panax notoginseng) 3 g, Radix Sanguisorbae (Sanguisorba officinalis) 6 g, Reineckea carnea 9 g, plant soot 6 g, Terra Flava Usta 9 g, human hair 3 g, sheep hoof 3 g, Ophicalcite 9 g, Cacumen Platycladi 3 g, Radix Rudix (Rubia cordifolia) 6 g (thus a first extract comprising botanical actives extracted from Rubia cordifolia), Salvia plebeia 9g, white dead nettle 6g, Radix Arnebiae 9g, Folium Callicarpae Formosanae 6g, Flos sophorae (Sophora japonica) 6g, Solanum nigrum 15g, Radix Gintianae 3g, Polygonum lapathifolium 15g, cane 60g, cottonrose hibiscus flower 6g, Radix Sophorae Flavescentis (Sophora flavescens) 6g, Momordica charantia 3g, Folium llicis Latifoliae 6g, Elephantopus scaber 9g, Polygonum Cuspidatum 9g, Saxifraga stolonifera 9g, Eclipta prostrata 9g and Radix Glycyrrhizae (Glycyrrhiza uralensis) 9g. The prepn. method comprises immersing above medicinal materials in water for 35 min, decocting for 35 min, filtering, removing dregs and collecting filtrate to obtain the Chinese medicinal lotion for treating hemorrhagic senile vaginitis. The toxic side effect of title Chinese medicinal lotion is little, the treatment course is short, and the curative ratio is high (see Abstract); Colliver et al teach the present invention provides a method of manufacturing a green tea product with enhanced aroma. The method comprises the steps of: providing an aroma composition comprising E-2-hexenal linalool in a weight ratio of at least 0.7:1 (thus the claimed ratio of 0.1:1 to 10:1); and combining the aroma composition with the tea product. Also provided are green tea products with enhanced aroma (see Abstract). therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655